DETAILED ACTION
Response to Restriction of April 28, 2022
Applicant has elected, without traverse, embodiment 2, figures 2.1-2.27, in the response of June 23, 2022. 
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons. 
There are many areas of the design that cannot be understood without conjecture. These areas are inside of features and partially obscured by other forms. As a result the design structure of these elements cannot be verified by other views in order to understand the design.  
In the illustrations below, details of figures are included. In most illustrations, the indefinite and non-enabling features are tinted grey. There are several illustrations where the definite/enabled part is in grey but that is specifically pointed out below. In other illustrations, an entire inner area is pointed out as impossible to understand without conjecture. 
1)  The illustration below includes details of two areas in figure 2.1.  One unclear area is under the burner area and tinted grey. All of this area is obscured by structure on top of it. In all other figures in which this area is shown, the features are not any clearer because as stated, the area is underneath other features. 
In the area closer to the casing/box there is an opening on the side of the pull out apparatus and an area inside the casing. There are a number of features inside that cannot be understood without conjecture. The form of these features is not clarified in other views. 
The area from where the apparatus comes forth is likewise unclear because the features are not shown sufficiently in this or any other view. 

    PNG
    media_image1.png
    221
    227
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    234
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    237
    262
    media_image3.png
    Greyscale















2)  In figure 2.2, the bottom view of the article, the bottom interior area of the burner piece cannot be understood. Additionally in this view, circular elements with interior structures are non-enabling and indefinite. The arrows point out two of these circles. These circles appear in a number of figures (listed above the detail). None of these views is clarifying but rather contribute to the lack of clarity by showing additional inner features that cannot be understood without conjecture. 
3)  In the next set of details, figures 2.3, 2.5 and 2.7 are included. 

    PNG
    media_image9.png
    227
    231
    media_image9.png
    Greyscale

    PNG
    media_image12.png
    313
    269
    media_image12.png
    Greyscale
[AltContent: arrow][AltContent: arrow]In figure 2.3, the area underneath the burner is tinted because it is not any clearer in this angle of view. Also in figure 2.3, the side end of the casing is open. The inner area is tinted grey. The top arrow pointes out a cap-like feature that is shown in a number of views. Since no other structure is in front of it, the parts of it can be understood. The second arrow points out a circular line that is understandable. That line forms a boundary to the inner area that cannot be understood. This area is also shown in figure 2.5. 
















In figure 2.7 above on the right, there is the inner area of the burner structure that is pointed out in the top right illustration of figure 2.1. The view shows structure that cannot be understood without conjecture. 
4)  In the next set of details of figures, 2.8, 2.10, 2.12 and 2.13 are presented as showing structure that has already been pointed out as problematic in the areas above but also areas at the bottom of the burner that are unclear. 
Figure 2.8 shows the bottom from the side. Below that is another view of it. In 2.8, features are tinted grey. This same area is pointed out by arrows in figure 2.12 along with additional areas that cannot be understood.  These areas are pointed out because there are too many of them in thin locations to tint grey. 

    PNG
    media_image17.png
    256
    360
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    269
    430
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    298
    306
    media_image19.png
    Greyscale
[AltContent: textbox (2.19)]
    PNG
    media_image21.png
    225
    291
    media_image21.png
    Greyscale
[AltContent: arrow]













On the top right side of the illustration a detail of 2.10 (also shown in 2.16 and 2.22) there are two features that are tinted grey (also on the opposite side). These are considered indefinite and non-enabled shapes because the areas do not match the bottom foot feature as shown in figure 2.6 and other views. 
In the lower right detail, figures 2.13 (and 2.19) show the side area. The grey tinted features are understandable from looking at other figures as well as the surrounding lines pointed out. But everything inside of those pointed out lines cannot be understood without conjecture. 
5)  See the illustration below of details of figures 2.14, 2.20, 2.24 and 2.26. Parts tinted grey are considered indefinite and non-enabled. 

    PNG
    media_image27.png
    242
    300
    media_image27.png
    Greyscale
[AltContent: textbox (2.20)]
    PNG
    media_image28.png
    309
    238
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    280
    465
    media_image29.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
















Some of figure 2.26 is already in broken line and described as unclaimed material. But there are surrounding features that cannot be understood. In 2.24, there are features inside the casing that are not enabled and indefinite. Those parts are pointed out and tinted grey. Similarly, the thin area of small details in 2.14 and 2.20 cannot be understood without conjecture. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
Areas and features either pointed out or tinted grey in nearly all figures are indefinite and non-enabled. The examiner recommends that applicant go through the drawings and identify these indefinite and non-enabled parts in each drawing. 
To resolve the rejection issues, consider changing non-enabled and indefinite areas to evenly spaced broken lines. If areas and features are changed to broken line, review the specification special description. It describes the broken lines as unclaimed environment. Consider that this may not clearly describe parts of the article that previously were claimed as the portable gas stove. Consider making the statement more specific as to the purpose of the broken lines. 
The special description also includes the following description:
“as shown in reproductions 2.1-2.17, the shape of the product is changeable from stove in reproductions 2.1, 2.2, 2.7-2.12 through reproductions 2.3, 2.4, 2.13-2.18 to box in reproductions 2.5, 2.6, 2.19-2.24.” 
This sentence is confusing to read making it potentially misunderstood. Consider clarifying that this is a single article of manufacture in different positions by incorporating into specific descriptions the state of the design. Several descriptions are used as examples. 
2.3 is a perspective view thereof with the portable gas stove folded into the opened box 
2.5 is a perspective view thereof with the box closed. 
2.13 is a front view of the stove folded into the opened box. 
2.26 reference view of the open portable gas stove in a position of use
2.27 reference view of the closed portable gas stove in a position of use  
For clarity also consider making the clauses in the special descriptions into separate statements. 
It may also be useful to re-arrange the order of the figures so that the open and closed box states are together and the folded or retracted figures progress by view into the casing. 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused according to 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918